DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 11,064,787).
Regarding claim 1, Liu teaches a mechanism for a container for applying a cosmetic product, the mechanism being designed to cause the cosmetic product to exit by at least one rotational movement, said mechanism comprising at least: a sheath (12) comprising internally at least one helical groove (121); a guide (16) rotatably mounted in the sheath (as shown in Fig 4-5); a cup (14) carrying the cosmetic product (20), said cup being mounted in the guide (as shown in Fig 4-5); an outer casing (18) surrounding the sheath (as shown in Fig 4-5); the sheath and the casing being made of a plastic material selected from polypropylene and/or polyethylene terephthalate (Col 1, Ln 52-67; Col 2, Ln 35-36).  
Liu further teaches in claim 2 wherein the casing is held on the sheath by means of at least one thickened portion of material located between the sheath and the casing so that the sheath and the casing are secured at least in translation (via 164 of 16 & parallel annular ridges of 18 as shown in Fig 3);
in claim 3 wherein said at least one thickened portion of material ensures a force fitting of the casing around the sheath (Col 3, Ln 52-63); 
in claim 4 wherein said at least one thickened portion of material is located on an inner surface of the casing and/or on an outer surface of the sheath (as shown in Fig 4, parallel annular ridges of 18 is on inner surface of casing 18);
in claim 5 wherein the mechanism comprises a plurality of thickened portions of material distributed over the inner surface of the casing and/or the outer surface of the sheath (as shown in Fig 4, parallel annular ridges of 18 is on inner surface of casing 18); 
in claim 6 wherein said at least one thickened portion of material is a material bead arranged around the periphery of the inner surface of the casing and/or of the outer surface of the sheath (as shown in Fig 4, parallel annular ridges of 18 is on inner surface of casing 18);  
in claim 7 wherein said at least one thickened portion of material is two material beads arranged around the periphery of the inner surface of the casing (as shown in Fig 4, parallel annular ridges of 18 is on inner surface of casing 18);
in claim 8 wherein said at least one thickened portion of material is arranged on a lower portion of the casing (as shown in Fig 4, parallel annular ridges of 18 is on inner surface of casing 18) and/or of the sheath opposite an upper portion comprising an opening through which the cosmetic product can exit. 
	in claim 9 wherein the cup is made of a plastic material selected from polypropylene and/or polyethylene terephthalate (Col 1, Ln 52-67).  
10 wherein the casing and the sheath are interfused in at least one point, referred to as the assembly point, so as to be secured in rotation and in translation.  
Regarding claim 11, Liu teaches a container for applying a cosmetic product comprising: a cover (11); an actuating base (183) which comprises a mechanism, the mechanism comprising: a sheath (12) comprising internally at least one helical groove (121); a guide (16) rotatably mounted in the sheath (as shown in Fig 4-5); a cup (14) carrying the cosmetic product (20), said cup being mounted in the guide (as shown in Fig 4-5); an outer casing (18) surrounding the sheath; the sheath and the casing being made of a plastic material selected from polypropylene and/or polyethylene terephthalate (Col 1, Ln 52-67; Col 2, Ln 35-36); the actuating base allowing entry and/or exit of the cosmetic product (as shown in Fig 5). 
Liu further teaches in claim 12 wherein the cover is made of plastic material selected from polypropylene and/or polyethylene terephthalate and/or the base is made of plastic material selected from polypropylene and/or polyethylene terephthalate (Col 1, Ln 52-67).  

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11,246,394 to Liu is directed to the state of art as a teaching of the claimed invention of a cosmetic product mechanism made of certain plastic materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754